941 A.2d 597 (2008)
193 N.J. 598
In the Matter of Jeffrey D. SERVIN, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 27, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-168, concluding that JEFFREY D. SERVIN, formerly of CAMDEN, who was admitted to the bar of this State in 1977, and who has been suspended from the practice of law since July 21, 2003, by Order of the Court filed June 24, 2003, should be reprimanded for violating RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that JEFFREY D. SERVIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *598 expenses incurred in the prosecution of matter, as provided in Rule 1:20-17.